209 F.2d 259
MARMOR INSURANCE AGENCY, Appellant,v.MANUFACTURERS FIRE INS. CO., Appellee.
No. 11761.
United States Court of Appeals,Sixth Circuit.
Dec. 16, 1953.

Steinfeld & Steinfeld, Louisville, Ky., for appellees.
T. M. Galphin, Jr., Louisville, Ky., for appellees.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause having been heard by the Court on the record, briefs and arguments of counsel for the respective parties;


2
And the Court being of the opinion that the findings of fact by the District Judge are fully supported by the evidence and are not clearly erroneous, and that there is no error in the conclusions of law drawn by him with respect thereto;


3
It is ordered that the judgment of the District Court be affirmed.